
	

115 SRES 539 IS: Urging the President to strengthen efforts of the United States to combat religious freedom violations in Eurasia, especially the use of torture or cruel, inhuman, or degrading treatment or punishment, prolonged detention without charges, causing the disappearance of persons by the abduction or clandestine detention of those persons, and other flagrant denial of the right to life, liberty, or the security of persons.
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2018
			Mr. Wicker (for himself, Mrs. Shaheen, Mr. Lankford, Mr. Tillis, Mr. Gardner, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Urging the President to strengthen efforts of the United States to combat religious
			 freedom violations in Eurasia, especially the use of torture or cruel,
			 inhuman, or
			 degrading treatment or punishment, prolonged detention without charges,
			 causing the disappearance of persons by the abduction or clandestine
			 detention of those persons, and other flagrant denial of the right to
			 life,
			 liberty, or the security of persons.
	
	
 Whereas the National Security Strategy of the United States issued in 2017 stated that [t]he United States also remains committed to supporting and advancing religious freedom … Our Founders understood religious freedom not as the state’s creation, but as the gift of God to every person and a fundamental right for our flourishing society, and national security strategies issued in 2015, 2006, 2002, 2000, 1999, 1998, and 1997, likewise committed the United States to promoting international religious freedom to advance the security, economic, and other national interests of the people of the United States;
 Whereas religious freedom is the first freedom enumerated in the Constitution of the United States, enshrined as a non-derogable freedom in international law, enumerated in Article 18 of the Universal Declaration of Human Rights, which the United States voted for, enumerated in Article 18 of the International Covenant on Civil and Political Rights, which the United States ratified, committed to as part of comprehensive security by the 57 participating States of the Organization for Security and Cooperation in Europe, including in the Helsinki Final Act of 1975, the Madrid Concluding Document of 1983, the Vienna Concluding Document of 1989, the CSCE/OSCE Copenhagen Document of 1990, the Charter of Paris for a New Europe of 1990, the Budapest Document of 1994, and the Istanbul Document of 1999, and affirmed in specific decisions of the Ministerial Council in 2002 to 2007, and 2013;
 Whereas the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.) defines particularly severe violations of religious freedom as torture or cruel, inhuman, or degrading treatment or punishment, prolonged detention without charges, causing the disappearance of persons by the abduction or clandestine detention of those persons, other flagrant denial of the right to life, liberty, or the security of persons, requires the President to designate each country the government of which has engaged in or tolerated [particularly severe violations of religious freedom in that country during the preceding 12 months or since the date of the last review of that country] … as a country of particular concern for religious freedom, and requires the United States as a matter of policy to condemn violations of religious freedom, and to promote, and to assist other governments in the promotion of, the fundamental right to freedom of religion;
 Whereas the Secretary of State designated as CPC OSCE participating States Uzbekistan in 2006, 2009, 2011, 2014, 2016, and 2017, Turkmenistan in 2014, 2016, and 2017, and Tajikistan in 2016 and 2017;
 Whereas the United States Commission on International Religious Freedom recommended for CPC designation OSCE participating States Turkmenistan from 2000 to 2018, Uzbekistan from 2005 to 2018, Tajikistan from 2012 to 2019, Russia from 2017 to 2018, and Turkey in 2012;
 Whereas the Frank R. Wolf International Religious Freedom Act (Public Law 114–281) requires the President to designate each country that engaged in or tolerated severe violations of religious freedom during the previous year, but does not meet, in the opinion of the President at the time of publication of the Annual Report, all of the criteria … for designation as a CPC as being placed on a Special Watch List, and the Secretary of State designated no OSCE participating States as a Special Watch List country when designating countries of particular concern and one Special Watch List country on December 22, 2017;
 Whereas the United States Commission on International Religious Freedom has included on its annual Tier Two list or Watch List countries in which the government has engaged in or tolerated serious violations of religious freedom, Azerbaijan from 2013 to 2018, Kazakhstan from 2013 to 2018, Turkey from 2009 to 2011 and 2014 to 2018, Russia from 2009 to 2016, Belarus from 2004 to 2012, Tajikistan from 2009 to 2011, Uzbekistan from 2003 to 2004, and Georgia in 2004;
 Whereas, on July 17, 2017, the Supreme Court of the Russian Federation upheld a ban against Jehovah’s Witnesses as an extremist group, enforcing extremism laws that violate religious freedom, including July 7, 2016, amendments to the prohibitive 1997 Law on Freedom of Conscience and Religious Associations that further restrict missionary activities of Russians and foreigners in Russia, restrict or ban online and printed religious materials, impose fines, confiscate assets and property, prohibit public and private religious assembly and expression, criminalize and ban religious activities and groups as extremist without legally defining extremism to include the threat or use of violence, and put religious minorities such as Jehovah’s Witnesses, Muslims, Protestant Christians, and Mormons, especially at risk of severe and particularly severe violations of religious freedom;
 Whereas, since forces of the Government of the Russian Federation invaded Crimea, Ukraine, in February 2014, they have forcibly and illegally occupied the territory, and as the occupying power are required under international law such as the Geneva Conventions to protect the religious freedom of the inhabitants of the occupied territory, are responsible for violations of religious freedom in Crimea for the duration of their occupation, and there have been violations, including abduction, detention and imprisonment, forced psychiatric hospitalizations, fines, restrictions on missionary activities, confiscations of property including churches and meeting halls, expulsions and obstructions to reentry, denying registration of religious groups, vandalism, fines, and banning peaceful religious groups, and targeted groups have included Muslim Crimean Tatars, the Ukrainian Orthodox Church of the Kyivan Patriarchate, the Ukrainian Greek Catholic Church, and Protestant Christians, as reported in International Religious Freedom Reports and by the United States Commission on International Religious Freedom;
 Whereas the Government of the Russian Federation-led separatist forces have effectively controlled the Donbas region of eastern Ukraine since April 2014, are therefore required under international law to protect the religious freedom of the inhabitants of the territory they control, are responsible for violations of religious freedom in the Donbas for the duration of their control, proclaimed the Donetsk People’s Republic and the Luhansk People’s Republic, established illegal entities to govern the territory, and religious freedom violations in the region have included detention and imprisonment, confiscation of property, including churches and meeting halls, physical assaults and threats of violence, vandalism, fines, restrictions on missionary activities, religious services, ceremonies, gatherings, and literature, and banning of peaceful religious groups, and targeted groups have included the Ukrainian Orthodox Church-Kyiv Patriarchate, Jehovah’s Witnesses, the Ukrainian Greek Catholic Church, and Protestant Christians, as reported in International Religious Freedom Reports and by the United States Commission on International Religious Freedom;
 Whereas the draft “Law Introducing Amendments and Additions to Laws on Questions of Religious Activity and Religious Associations” would amend the already restrictive religion law of Kazakhstan to further control and punish people who communicate religious teachings the government has not approved, restrict sharing religious beliefs, confiscate religious literature that does not pass mandatory state censorship, make it easier to permanently ban religious organizations for violating the Religion Law, and double some fines for exercising religious freedom;
 Whereas, since the second President and the Prime Minister of Uzbekistan assumed office on December 14, 2016, the Government of Uzbekistan has taken steps towards improvement on religious freedom, including the release of some religious prisoners and the road map resolution issued on May 4, 2018, by the Legislative Chamber and the Senate instructing government offices to implement the recommendations in the February 22, 2018, Report of the Special Rapporteur on Freedom of Religion or Belief on His Mission to Uzbekistan within a year, and the Government has shown openness to the recommendations of the United States Government regarding religious freedom;
 Whereas the Frank Wolf International Religious Freedom Act includes a sense of Congress that ongoing and persistent waivers of the application of any of the actions … (or commensurate substitute action) … with respect to a country do not fulfill the purposes of the International Religious Freedom Act of 1998, and because the promotion of religious freedom is an important interest of United States foreign policy, the President, the Secretary of State, and other executive branch officials, in consultation with Congress, should seek to find ways to address existing violations, on a case-by-case basis, through the actions … or other commensurate substitute action in the International Religious Freedom Act of 1998;
 Whereas section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)) provides that [a]ny alien who, while serving as a foreign government official, was responsible for or directly carried out, at any time, particularly severe violations of religious freedom, as defined in section 3 of the International Religious Freedom Act (22 U.S.C. 6402) is inadmissible to the United States;
 Whereas the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) authorizes the President to take actions based on credible evidence that a foreign person is responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights committed against individuals in any foreign country who seek … to obtain, exercise, defend, or promote internationally recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections, including denying entry to the United States, or revoking the United States visa, and blocking … all transactions in all property and interests in property … if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person of any such foreign person or foreign person who acted as an agent of or on behalf of such a foreign person; and
 Whereas the Government of Turkey has detained Pastor Andrew Brunson, a United States citizen, since October 7, 2016, on false charges of membership in an armed terrorist group, espionage, and attempting to overthrow the state, provided no credible evidence, and denied him timely and credible due process: Now, therefore, be it
	
 That the Senate urges the President— (1)to redesignate Tajikistan, Turkmenistan, and Uzbekistan as countries of particular concern, grant a waiver on the one or more actions or commensurate action the International Religious Freedom Act of 1998 requires the President to take toward them as CPCs, condition the waiver on the governments of these countries ceasing, or taking substantial and verifiable steps to cease, particularly severe violations of religious freedom within 180 days of the designation, and revoke the waiver and take the statutorily required action or commensurate action if these governments do not take such steps;
 (2)to designate Azerbaijan, Russia, and Turkey as special watch list countries, urge the Government of Kazakhstan to refrain from adopting amendments that would make the religion law more restrictive, and if the Government of Kazakhstan adopts such restrictions, to designate Kazakhstan as a special watch list country for that year;
 (3)to instruct the Ambassador-at-Large for International Religious Freedom, under statute the principal adviser to the President on international religious freedom, to develop and transmit to Congress a one-time inter-agency strategy to advance religious freedom in Tajikistan, Turkmenistan, Uzbekistan, Azerbaijan, Kazakhstan, Russia, Turkey, and parts of Ukraine occupied by Government of the Russian Federation forces or controlled by Government of the Russian Federation-led separatist forces, and that this strategy shall—
 (A)emphasize the value of adopting religious freedom as a means of enhancing economic growth and undermining religion-related violence and terrorism;
 (B)include details on how resources from Federal departments and agencies, including the United States Agency for International Development, will be used to implement the strategy;
 (C)be developed in consultation with advice from the United States Commission on International Religious Freedom, governments, private sector and civil society entities; and
 (D)prioritize supporting ongoing reforms in Uzbekistan; and (4)to apply visa, entry into the United States, and property blocking sanctions targeting any foreign person found to engage in or be complicit in severe violations of religious freedom in Tajikistan, Turkmenistan, Uzbekistan, Azerbaijan, Kazakhstan, Turkey, Russia, and Ukraine, including government authorities of Russia or persons appointed by the Government of the Russian Federation effectively governing or otherwise exercising control of occupied Crimea, Ukraine, and Government of the Russian Federation-led separatist forces in the Donbas region of eastern Ukraine, and including officials, agents, or others acting on behalf of the Government of Turkey responsible for the wrongful detention of Pastor Andrew Brunson, actions authorized by the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), or other applicable laws.
			
